ORDER
The Court sua sponte recalls the mandate issued on October 23, 2001.
The opinion filed August 27, 2001, is hereby amended by deleting the following sentence from footnote 7: “We decline to adopt the [United States v.] Scholl, [959 F.Supp. 1189 (D.Ariz.1997)] district court’s reasoning now, as it is contrary to Daubert’s [v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)] standard for admissibility.”
The Court directs the Clerk to reissue the mandate forthwith.